Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Manca, Inc. v. United States, 38 Cust. Ct. 478, Abstract 60675, and it has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above remands of protest consists of Microscopes and Parts and Wooden Cabinets, containers for said microscopes'and parts, which were the subject of a judgment and decision by the First Division of this Court in the case of Manca, Inc., v. United States, Abstract 60675, on April 24, 1957, wherein it is stated “* * * and remand the matters, pursuant to the provisions of Title 28, U. S. C. § 2636 (d), for further proceedings before a single judge sitting in reappraisement for determination of the value of the imported merchandise in the manner provided for by law.”
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States were as follows:
*628Remand of protest 274523-K/l 9567-54
United
States Invoice
Less dollars discount each Entry No. price Merchandise each
25% $201.99 951639_ 6 Phase Contrast equipments for $269.32 Ortholux PHECS.
3. 60 6 Cases_ 4. 80 to
199. 89 4 Phase Contrast Equipments for 266. 52 B-stand PHAYM. to
25% 3.60 4 Cases_ 4. 80
Remand of protest 275024r-K/20143-54
25% 502. 38 974087_ 1 Polarizing Microscope SY with 669. 84 optical outfit IIOGZ-IIVQL-IITBK.
25% 19. 32 1 Cabinet_ 25. 76
Remand of protest 273196-K/10205-55
192. 15 WH 898_ 5 Polarizing Microscopes HIM_ 256. 20 to Cu
13. 65 5 Cases_ 18. 20 to Cn
348. 60 777381_ 1 Microscope Ortholux 50/76 with 464. 80 equipment with binocular combination tube OLHIM, without transformer REDYX. to Cu
25% 13.65 1 Cabinet EEVIB_ 18. 20
Remand of protest 274177-K/l 1360-55
25% 188. 04 977143_ 5 Microscopes Dialux 46/-Model L 250. 72 KAELK.
5 Cabinets.__21.00 25% 15.75
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above remands of protest may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question, and I hold such dutiable value for each of the articles to be as hereinabove set forth in the stipulation of submission. Judgment will be rendered accordingly.